Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement(s) have been reviewed by the examiner and are found to comply with the provisions of 37 CFR 1.97, 1.98, and MPEP § 609.

Drawings
The drawing(s) have been reviewed by the examiner and are found to comply with the provisions of 37 CFR 1.81 to 1.85.

Election/Restrictions
Applicant’s election without traverse of claims 1 – 13, 18 – 23, and 25 - 34 is acknowledged.
Claims 14 – 17 and 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5 – 6, 18, 20 – 23, and 26 - 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yahiaoui (US 20050136242).
Regarding claim 1, Yahiaoui discloses an absorbent article, comprising: a bodyside liner, the bodyside liner being treated with a surfactant (Example 3, wherein the liner is treated with surfactant solution, see [0080], Table 1, [0078], [0069], [0072]); an outer cover (520); an absorbent body, the absorbent body being disposed between the bodyside liner and the outer 
5. The absorbent article of claim 1, wherein the surfactant is non-ionic [0039]. 
6. The absorbent article of claim 5, wherein the surfactant comprises at least one of polysorbate 20, cocamide DIPA, decyl glucoside, PEG-7 glyceryl cocoate, PEG-6 caprylic/capric glycerides, and perfluorononylethyl carboxydecyl PEG-10 dimethicone [0039]. 
18. The absorbent article of claim 1, wherein the surfactant is a silicon based surfactant [0043]. 
20. The absorbent article of claim 1, further comprising a fluid transfer layer, the fluid transfer layer at least partially enveloping the absorbent body [0060 – 0061]. 
21. The absorbent article of claim 20, wherein the fluid transfer layer is hydrophilic, and wherein the fluid transfer layer is the component of the absorbent article treated with the hydrophobically modified polymer (see above). 
22. The absorbent article of claim 1, wherein the hydrophobically modified polymer is disposed on a surface of the absorbent body (wherein the absorbent body is considered as both 534 and 524). 
23. The absorbent article of claim 1, further comprising an acquisition layer, the acquisition layer being disposed between the bodyside liner and the absorbent body, wherein acquisition layer is the component of the absorbent article treated with the hydrophobically modified polymer (534, see above). 

27. The absorbent assembly of claim 26, further comprising a bodyside liner (see above). 
28. The absorbent assembly of claim 27, further comprising the surfactant, wherein the bodyside liner is the treated with the surfactant (see above). 
29. The absorbent assembly of claim 28, further comprising an outer cover, wherein the absorbent body is disposed between the bodyside liner and the outer cover (see above). 
30. The absorbent assembly of claim 26, further comprising a fluid transfer layer, the fluid transfer layer at least partially enveloping the absorbent body (see above). 
31. The absorbent assembly of claim 30, wherein the fluid transfer layer is hydrophilic, and wherein the fluid transfer layer is the component of the absorbent assembly treated with the hydrophobically modified polymer (see above). 
32. The absorbent assembly of claim 26, wherein the absorbent body is the component of the absorbent assembly that is treated with the hydrophobically modified polymer (see above). 


Claim(s) 26 and 33 - 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koenig (WO 2016160006).
Regarding claim 26, Koenig discloses an absorbent assembly (fibrous substrate) for use in an absorbent article that includes a surfactant for reducing surface tension of an aqueous solution, the absorbent assembly comprising: an absorbent body comprising absorbent material (c. 8: 20 – 25); a component of the absorbent assembly being treated with a hydrophobically 
33. The absorbent assembly of claim 26, wherein the hydrophobically modified polymer is an acrylate hydrophobically modified polymer (c. 4: 25 – 35). 
34. The absorbent assembly of claim 33, wherein the acrylate hydrophobically modified polymer is selected from the group consisting of: acrylates/vinyl neodecanoate crosspolymer, acrylates/beheneth-25 methacrylate copolymer, and acrylates/steareth-20 methacrylate crosspolymer (c. 4: 35 – 35). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yahiaoui.

Regarding claim 25, Yahiaoui The absorbent article of claim 1. It would have been obvious to one of ordinary skill in the art to modify Yahiaoui wherein a ratio of the surfactant to the hydrophobically modified polymer is between about 1:1 to about 10:1, because it is known within the art to modify the ranges of a ratio between chemicals offering synergistic performance, and because such experimentation would provide the predictable result of a decreased TEWL. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.

s 7 - 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yahiaoui in view of Hoffman (US 10589134).
Regarding claims 7 and 8, Yahiaoui discloses the absorbent article of claim 1, wherein additional surfactants may be included. Hoffman discloses wherein the surfactant is anionic, and
wherein the surfactant comprises at least one of sodium laurylglucosides hydroxypropylsulfonate, cetyl phosphate, and caprylyl/capryl glucoside (c. 18: 50 – 65). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to modify/substitute the surfactant of Yahiaoui with the anionic surfactant of Hoffman for the benefit of mild foaming action.
	Regarding claims 9 and 10, Yahiaoui discloses the absorbent article of claim 1, wherein additional surfactants may be included. Hoffman discloses wherein the surfactant is zwitterionic. 
wherein the surfactant is sodium bis-hydroxyethylglycinate lauryl-glucosides crosspolymer and cocamidopropyl betaine (c. 17: 20 – c. 18: 10). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to modify/substitute the surfactant of Yahiaoui with the zwitterionic surfactant of Hoffman for the benefit of mild foaming action and/or additional surfactant properties therefrom.

Allowable Subject Matter
Claims 3, 4, 11, 12, 13, and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the PTO-892.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADLEY H PHILIPS/Primary Examiner, Art Unit 3799